NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1387-20

ERIC CORDERO,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
____________________

                   Submitted April 25, 2022 – Decided August 8, 2022

                   Before Judges Messano and Enright.

                   On appeal from the New Jersey State Parole Board.

                   Eric Cordero, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Eric Cordero appeals from a December 16, 2020 final agency decision by

the New Jersey State Parole Board (Board) denying his request for parole and

imposing a forty-eight-month future eligibility term (FET). We affirm.

      In 1997, Cordero, then fifteen years old, was arrested on multiple charges

due to his involvement in a brutal murder in December 1996. After being waived

to adult court, Cordero pled guilty to an amended charge of first-degree

aggravated manslaughter, N.J.S.A. 2C:11-4(a), and first-degree robbery,

N.J.S.A. 2C:15-1.

      Cordero admitted that during the killing, he punched the victim in the face

twice, grabbed her head and banged it against a wall. Further, he acknowledged

he was present when a co-defendant stabbed the victim's head with an ice pick.

Cordero also stated he and his co-defendants threw rocks at the victim's face and

covered up her body.     The victim's partially decomposed body was found

approximately two months after the murder.

      Cordero was sentenced in 1998 to an aggregate custodial term of forty-six

years, with a mandatory minimum term of twenty-three years.               While

incarcerated, he committed various institutional disciplinary infractions, many




                                                                           A-1387-20
                                       2
of which were "asterisk" infractions. 1 His most recent infraction occurred in

2019.

        A two-member Board panel denied Cordero's request for parole in January

2020, citing various factors, including his lack of insight into his criminal

behavior, his lack of satisfactory progress in reducing the likelihood of future

criminal behavior, and the fact he "still struggle[d] w[ith] his behavior [and]

criminal thinking, as evidenced by his numerous infractions." The panel also

considered mitigating factors, such as Cordero's participation in programs

"specific to behavior" and that he obtained his GED and associate's degree while

in prison. The panel referred the matter to a three-member panel to establish an

FET outside of the administrative guidelines.

        Five months later, a three-member Board panel reviewed the case. It

considered factors similar to those assessed by the two-member Board panel and

imposed an FET of forty-eight months.

        In its final agency decision in December 2020, the Board affirmed the

decisions of the two- and three-member panels, finding "a preponderance of

evidence indicates that there is a substantial likelihood that [Cordero] would



1
  "Prohibited acts preceded by an asterisk (*) are considered the most serious
and result in the most severe sanctions." N.J.A.C. 10A:4-4.1(a).
                                                                          A-1387-20
                                        3
commit a crime if released on parole." The Board concurred with the three-

member Board panel's reasoning in establishing a forty-eight-month FET,

finding "after twenty-three . . . years of incarceration, [Cordero] present[ed] as

not understanding the full extent of [his] actions, nor . . . understanding what

caused [his] actions resulting in the robbery and death of [his] friend's step -

mother."   The Board also found Cordero "present[ed] as not having made

adequate progress in the rehabilitative process" and had "an institutional record

that reflects violence and noncompliance."

      On appeal, Cordero contends the Parole Board:             "disregarded and

undervalued substantial evidence, then relied on the same erroneous

justifications to deny parole"; arbitrarily failed "to assess [his] suitability for

parole to a residential community program"; and failed "to properly consider

[his] age at the time of the crime." Cordero also argues he was "denied due

process in violation of the New Jersey and United States constitutions." These

arguments are without merit. R. 2:11-3(e)(1)(E).

      The scope of our review of an administrative agency's decision is limited.

See Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018)

(citing Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J.

1, 9 (2009)). "Our review of the Parole Board's determination[s] is deferential


                                                                             A-1387-20
                                        4
in light of its expertise in the specialized area of parole supervis ion . . . ." J.I.

v. N.J. State Parole Bd., 228 N.J. 204, 230 (2017) (citing McGowan v. N.J. State

Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002)). We recognize that "[t]o

a greater degree than is the case with other administrative agencies, the Parole

Board's decision-making function involves individualized discretionary

appraisals."   Trantino v. N.J. State Parole Bd., 166 N.J. 113, 200 (2001)

(Trantino V) (citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-59

(1973)). Such appraisals are presumed valid. McGowan, 347 N.J. Super. at

563. Accordingly, "[w]e will reverse a decision of the Board only if the offender

shows that the decision was arbitrary or unreasonable, lacked credible support

in the record, or violated legislative policies." K.G. v. N.J. State Parole Bd.,

458 N.J. Super. 1, 30 (App. Div. 2019).

      Having considered the record in light of the applicable legal principles,

including the materials contained in the confidential appendix, we affirm the

denial of parole substantially for the reasons expressed in the Board's well -

reasoned decision. We add the following.

      Cordero is serving a sentence for offenses committed before August 18,

1997. Thus, "the issue before us is governed by the standards in N.J.S.A. 30:4-

123.53(a) and 30:4-123.56(c) prior to the amendment of those statutes on that


                                                                               A-1387-20
                                          5
date." Williams v. N.J. State Parole Bd., 336 N.J. Super. 1, 7 (App. Div. 2000)

(citing N.J.A.C. 10A:71-3.10).

      For offenses committed before August 18, 1997, "the Parole Board may

deny parole release if it appears from a preponderance of the evidence that 'there

is a substantial likelihood that the inmate will commit a crime under the laws of

this State if released on parole at such time.'" Ibid. (quoting N.J.S.A. 30:4-

123.53(a), L. 1979, c. 441, § 9). Under this standard, the Board must consider

a non-exhaustive list of twenty-four factors outlined under N.J.A.C. 10A:71-

3.11(b)2 to determine whether an inmate should be released on parole and in

analyzing these factors, "the Board [must] focus its attention squarely on the

likelihood of recidivism." McGowan, 347 N.J. Super. at 565.

      The record reflects the Board fulfilled its obligation in this regard when it

established a forty-eight-month FET. In fact, it based its decision on a multitude

of aggravating factors, most notably the substantial likelihood Cordero would

commit a new crime if released on parole, given his lack of satisfactory progress

while incarcerated in reducing the likelihood of future criminal behavior. But



2
  Effective February 16, 2021, N.J.A.C. 10A:71-3.11 was amended to include a
twenty-fourth factor, i.e., "[s]ubsequent growth and increased maturity of the
inmate during incarceration." Cordero does not argue this factor should be
applied retroactively.
                                                                             A-1387-20
                                        6
the Board also recognized some mitigating factors, including Cordero's

participation in programs specific to behavior. Thus, it acted well within its

authority in denying Cordero parole, based on a finding by a preponderance of

the evidence he would likely commit a new crime if paroled.

      Regarding the Board's imposition of a forty-eight-month FET, we

recognize an inmate serving a sentence for aggravated manslaughter is

ordinarily assigned a twenty-seven-month FET after a denial of parole. N.J.A.C.

10A:71-3.21(a)(1).    However, a three-member panel may impose an FET

exceeding administrative guidelines in cases where an ordinary FET is "clearly

inappropriate due to the inmate's lack of satisfactory progress in reducing the

likelihood of future criminal behavior." N.J.A.C. 10A:71-3.21(d). Here, given

the Board's finding Cordero failed to make satisfactory progress in reducing his

likelihood of future criminal behavior, we perceive no basis to disturb its

imposition of a forty-eight-month FET.

      Finally, because Cordero has been incarcerated for over twenty years for

crimes committed when he was a juvenile, he is entitled to seek a hearing to

"assess factors [that the sentencing court] could not evaluate fully decades

before – namely, whether the juvenile offender still fails to appreciate risks and




                                                                            A-1387-20
                                        7
consequences, and whether he has matured or been rehabilitated." State v.

Comer, 249 N.J. 359, 370 (2022). At such a hearing,

            [t]he court may also consider the juvenile offender's
            behavior in prison since the time of the offense[s],
            among other relevant evidence.

                  After evaluating all the evidence, the trial court
            would have discretion to affirm or reduce the original
            base sentence within the statutory range, and to reduce
            the parole bar to no less than [twenty] years.

            [Ibid.]

We express no opinion on the results of such a hearing should Cordero avail

himself of the opportunity to have his sentence reviewed.

      To the extent we have not addressed Cordero's remaining arguments, we

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-1387-20
                                       8